John M. Kellogg, P. J.:
The plaintiff, a physician, has recovered judgment for services rendered to the defendant’s wife. The nurse in attendance was not a registered or professional nurse, and she properly gave testimony of conversations between the doctor, the defendant and herself as to the patient’s condition and its cause. The plaintiff, however, was permitted to go into *744particulars as to the condition of the patient and conversations between him and the husband with reference to the patient’s condition and its cause. This evidence was inadmissible under section 834 of the Code of Civil Procedure. (Van Allen v. Gordon, 83 Hun, 379; Grattan v. Metropolitan Life Ins. Co., 80 N. Y. 281; Renihan v. Dennin, 103 id. 573.)
This evidence was so clearly within the prohibition of the statute that a judgment influenced by it should not stand. It is against public policy to permit a physician to make such disclosures, even in an action to recover for his services.' The evidence was unnecessary, and could have been offered only • to prejudice the jury against the defendant, or to coerce him into a settlement. We cannot say that it did not influence the result.
The court did not abuse its discretion in denying the defendant’s motion to put the case over the term.
The judgment and order denying the motion for a' new trial should be reversed and a new trial granted, with costs to the appellant to abide the event. The order refusing to put the case over the term is affirmed.
All concurred.
Judgment and order denying motion for new trial reversed and a new trial granted, with costs to appellant to abide event; order refusing to put the case over the term affirmed, without costs.